Citation Nr: 0119483	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-24 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to special monthly compensation on account of 
need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

C. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from July 1966 to October 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  On the recent VA audiological examination conducted in 
November 1998, the appellant had average puretone decibels 
loss of 53 in the right ear and 38 in the left ear, with 
speech recognition scores of 80 percent in the right ear and 
96 percent in the left ear.

2.  The appellant has not required frequent hospitalizations 
for his bilateral hearing loss, nor is it shown that this 
disability causes marked interference with employment.

3.  The disability evaluation for the appellant's sole 
service-connected disability (bilateral hearing loss) is zero 
percent.  He therefore does not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

4.  The appellant has not worked in many years; however, the 
evidence of record reflects significant functional/industrial 
impairment due to a nonservice-connected psychiatric 
disorder, schizophrenia, paranoid type.

5.  The appellant's service-connected bilateral hearing loss 
disability is not of such severity as to preclude him from 
obtaining or retaining all forms of substantially gainful 
employment.

6.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

7.  It is not shown by the evidence that the appellant is 
bedridden or that he is unable to dress/undress himself, keep 
himself clean, feed himself, or attend to the wants of nature 
without the care and assistance of another person on a 
regular basis.

8.  The appellant does not have a single service-connected 
disability ratable at 100 percent disabling, and it is not 
shown that by his service-connected bilateral hearing loss 
disability he is substantially confined to his dwelling or 
immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).

2.  Application of the extraschedular provisions for the 
bilateral hearing loss disability is not warranted.  38 
C.F.R. § 3.321(b) (2000).

3.  The appellant's sole service-connected disability 
(bilateral hearing loss) does not prevent him from 
securing/following a substantially gainful occupation, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extraschedular basis.  
38 C.F.R. § 4.16 (2000).

4.  The criteria for payment of an increased rate of 
compensation by reason of need of the regular aid and 
attendance of another person and/or by reason of the being 
housebound due to disabilities have not been met.  38 
U.S.C.A. §§ 1114(l)-(s) (West 1991); 38 C.F.R. §§ 3.350(b) 
and (i), 3.352 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating:  Bilateral Hearing Loss

Regulations concerning the evaluation of diseases of the ear 
were revised during the pendency of this appeal, effective 
June 10, 1999.  64 Fed. Reg. 25208-10 (1999).  A change in 
the law during the pendency of an appeal entitles a claimant 
to application of the version of the schedule that is most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the schedular ratings (zero 
percent, 10 percent, etc.) applicable to the appellant's 
hearing loss disability - Diagnostic Code 6100 - did not 
change as a result.  Hence, as there are no substantive 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
pertaining to the disability at issue herein, neither the old 
nor the new criteria are "more favorable" to the appellant.  
Therefore, it is not necessary for the Board to have separate 
findings of fact, conclusions of law and statements of 
reasons or bases applying both the pre- and post-amendment 
versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 
2000) (General Counsel held that unless it is clear from 
facial comparison, separately apply the pre-amendment and the 
post-amendment version to determine which version is more 
favorable).

Because the regulations concerning the evaluation of impaired 
hearing acuity have not changed in substance, the Board finds 
that the appellant will not be prejudiced by its evaluation 
of his disability under the new regulations.  Moreover, while 
the new regulations include standards identifying new issues, 
they do not, in the present case, include standards that are 
any more difficult than those that existed under the old 
regulations.  Thus, the Board finds that evaluation of the 
appellant's disability under the new regulations does not 
render him unaware of any issues of which he would have 
required notice in order to submit evidence, argument, or 
testimony.

Service connection for bilateral hearing loss was granted by 
rating decision in August 1993.  The RO reviewed the service 
medical records and concluded that the appellant sustained 
hearing loss in both ears during service.  In addition, the 
RO at that time considered the report of a VA audiological 
examination conducted in July 1993 and VA and private 
treatment records dating from 1980 to 1993.  Some of these 
treatment reports showed treatment for the appellant's 
complaints of hearing loss; however, there is no evidence of 
any specific inpatient or outpatient treatment for his 
bilateral hearing loss since 1993.  The only pertinent 
evidence obtained in connection with the present appeal 
consists of the report of a VA audiological examination 
conducted in November 1998.

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2000).  The 
average of puretone decibels hearing loss at the 1000, 2000, 
3000 and 4000 Hertz frequencies for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  A Roman 
numeral designation is assigned according to where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Code 6100.

On the VA audiological examination in July 1993, the 
appellant had average puretone decibels loss of 38.75 in the 
right ear and 35 in the left ear, with speech recognition 
scores of 96 percent in the right ear and 100 percent in the 
left ear.  The Roman numeral designation for each ear is 
"I" under Table VI based on these test results.  As noted 
above, once the numeric designation has been determined, 
Table VII is used to determine the disability evaluation.  
Where the better ear, in this case the left ear, has a 
designation of I and the poorer (right) ear has a designation 
of I, the disability evaluation is zero percent, 
corresponding to a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2000).  A private audio test conducted 
in June 1993 showed a similar pattern of hearing loss.  
Moreover, although his hearing acuity declined further 
between 1993 and 1998, audiometric testing on the VA 
examination in November 1998 yielded similar results for 
rating purposes:  On that examination, the appellant had 
average puretone decibels loss of 53.75 in the right ear and 
38.75 in the left ear, with speech recognition scores of 80 
percent in the right ear and 96 percent in the left ear.  
With application of the rating criteria, these scores produce 
a zero percent rating under Code 6100 as well (the better 
(left) ear gets a designation of I, while the poorer (right) 
ear is assigned a IV designation, which still yields a zero 
percent rating).

In view of the above, the degree of hearing impairment as 
shown by the medical findings does not establish a level of 
severity for which a compensable rating is warranted under 
the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, the Board is 
constrained by a mechanical application of the facts in this 
case to the applicable law and regulations.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Accordingly, the Board finds that the appellant's contentions 
offered in conjunction with his claim for increased 
compensation benefits for bilateral hearing loss are 
outweighed by the medical evidence cited above which has been 
found more probative of the issue on appeal and therefore, 
such contentions cannot serve to support a finding of 
increased disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (although the recorded history of a disability should 
be considered in order to make an accurate evaluation, the 
regulations did not give past medical reports precedence over 
current findings).

The Board finds further that the appellant's contentions 
offered in conjunction with his claim are outweighed by the 
medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to award a higher rating.  
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the appellant.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the 
Board's opinion that the currently assigned disability rating 
for his hearing loss accurately reflects the level of 
impairment pursuant to the schedular criteria.

It should be again emphasized that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the hearing loss 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the bilateral 
hearing loss, it follows that the negative evidence is not in 
a state of equipoise with the positive evidence to provide a 
basis for an award.  38 C.F.R. §§ 3.102, 4.3 (2000).

The RO did not consider referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(2000).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
evidence, that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the U. S. Court of Appeals for Veterans 
Claims (the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO finding that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Consequently, 
the Board will consider whether this case warrants referral 
for an extraschedular rating for the bilateral hearing loss.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The schedular evaluation assigned in this case for the 
appellant's bilateral hearing loss disability is not 
inadequate.  As the rating criteria provide a basis to award 
increased compensation in this case for this disability, it 
does not appear that the appellant has an "exceptional or 
unusual" disability related to his hearing loss.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  It is not shown by the evidence that the appellant 
has required frequent hospitalization in the remote or recent 
past for this disability.  In addition, although the 
appellant has not worked for many years, there is no specific 
evidence to establish that he has "marked interference" in 
employment as a result of his hearing loss.  Thus, in the 
absence of any evidence which reflects that this disability 
is exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral for an 
extraschedular rating on the basis of employment handicap is 
not in order.

II.  Total Disability Rating Based on Individual 
Unemployability

The appellant has requested entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities.  His sole service-connected 
disability is bilateral hearing loss, which is rated 
noncompensably (zero percent) disabling.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340 and 4.16 (2000).  In this case, the schedular 
criteria for a total rating pursuant to 38 C.F.R. § 4.16(a) 
have not been met.  As noted above, the appellant is service 
connected only for bilateral hearing loss and his combined 
disability rating is zero percent.  38 C.F.R. § 4.25 (2000).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2000).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
A veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  The RO in this case did not refer the 
appellant's claim for a total rating for extraschedular 
consideration.

The appellant claims that he is unable to secure or follow a 
substantially gainful occupation from his noncompensably 
disabling bilateral hearing loss.  See VA Form 21-8940, dated 
May 28, 1998.  He indicated that he was last gainfully 
employed in 1972, at which he left his last job because of 
his hearing loss disability [see Box 17 of Form 8940], but he 
did not provide the names or addresses of his past employers, 
claiming he could not remember the details, and he reported 
no attempts to secure subsequent employment.  An earnings 
statement from the Social Security Administration submitted 
with the claim shows that he earned no income between 1983 
and 1995, and only $140 in 1996.  Additional records in the 
claims file show that he has a high-school-level educational 
background and prior work experience as a chef/cook and 
chemical mixer.  These records also show that he subsisted by 
collecting Social Security supplemental income for many years 
and that he was a substance abuser (alcohol).

Notwithstanding his contentions made in connection with this 
appeal, it is plainly obvious to the Board that the 
appellant's noncompensably-rated hearing loss has no 
appreciably impact on his ability to work.  Rather, in 
looking at the appellant's records in the claims file, the 
overwhelming factor that is implicated here is the life-long 
impairment he suffers as a result of his nonservice-connected 
psychiatric disorder, described in the file as schizophrenia, 
paranoid type, with related socio-economic deficits in areas 
such as substance abuse and chronic unemployment.  In this 
regard, it is simply not shown by any competent evidence that 
his bilateral hearing loss impairs him in any manner in terms 
of securing or maintaining gainful employment, while the 
evidence reflects a severe level of impairment caused by his 
psychiatric disorders.  Accordingly, in weighing the evidence 
of record, the Board concludes that a preponderance of the 
evidence is against the appellant's claim to a total rating 
for compensation purposes based upon individual 
unemployability due to his service-connected bilateral 
hearing loss.  In reaching this conclusion, the Board has 
considered the probative value of the evidence of record and 
determined that the lack of objective evidence, including 
medical evidence to establish that the appellant is, in fact, 
unemployable solely by reason of his service-connected 
bilateral hearing loss, weighs against his contentions of 
unemployability due to this disability.

The appellant's current zero percent rating is reflective of 
his level of industrial impairment caused by his service-
connected bilateral hearing loss, see 38 C.F.R. § 4.1 (2000), 
which obviates strongly against a finding of total 
disability.  Hence, when viewed in light of the fact that he 
does not come remotely close to meeting the schedular 
criteria under 38 C.F.R. § 4.16(a) as noted above, 
entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown.

III.  Special Monthly Compensation:  Aid and 
Attendance/Housebound

An increased rate of compensation is payable to a veteran who 
needs regular aid and attendance.  38 U.S.C.A. § 1114(l)-(s) 
(West 1991); 38 C.F.R. § 3.350 (2000).  A veteran is in need 
of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person.  The criteria for establishing the need 
for aid and attendance include anatomical loss or loss of use 
of one or more extremities; consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
whether the veteran is a patient in a nursing home because of 
mental or physical incapacity; or whether the evidence 
establishes a factual need for aid and attendance or 
"permanently bedridden" status under the criteria set forth 
in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Under the provisions of the aforementioned section 3.352(a), 
the criteria include the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances with the aid of 
another; inability to feed himself; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect himself 
from hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
under this section.  For the purposes of this section, 
"bedridden" constitutes a condition which through its 
essential character actually requires that an individual 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed bedrest for a 
lesser or greater portion of the day will not suffice.  It is 
only necessary that the evidence establish he is so helpless 
as to need regular aid and attendance not that there be a 
constant need.

Although a veteran need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court has held that it 
is logical to infer there is a threshold requirement that 
"at least one of the enumerated factors be present."  Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

An increased rate of compensation also is payable where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) he or she has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) he or she is 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i).

In this case, contentions have been advanced to the effect 
that the appellant is in need of regular aid and attendance 
and/or is housebound.  However, after a review of the record, 
the Board concludes that a preponderance of the relevant and 
probative evidence in this case is against the claim of 
entitlement to an increased rate of compensation benefits due 
to the need for regular aid and attendance.  As noted above, 
the appellant has only a single service-connected disability, 
bilateral hearing loss, which is rated noncompensably 
disabling (zero percent).  Although the Board recognizes that 
he is presently considered incompetent to handle his 
financial affairs, the criteria for granting special monthly 
compensation benefits for regular aid and attendance are 
quite specific.  In this regard, it is noted that a July 1996 
VA examination indicated that he was in regular aid and 
assistance, but is clear from reviewing this only partially 
completed examination report that he was found to be in need 
of such assistance at that time arising from an inpatient 
hospitalization for his nonservice-connected psychiatric 
disorder, which as discussed above germane to the total 
rating claim, represents the main factor in his level of 
impairment as opposed to the nondisabling hearing loss 
disability.  In looking at the balance of the evidence, it is 
simply not shown that the appellant is bedridden or that he 
is unable to take care of his personal needs (dressing, 
bathing, going to the bathroom, eating) on a regular basis.  
By all accounts of record, the appellant lives on his own 
home and does not require regular assistance from another 
person for his daily living needs.  Likewise, the medical 
evidence of record does not establish that he requires the 
frequent need of adjustment of a special prosthetic or 
orthopedic appliance which by reason of his service-connected 
disability cannot be done without the aid of another.  
Additionally, it is not shown that he has a mental or 
physical impairment which requires assistance on a regular 
basis to protect himself from hazards or dangers incident to 
his daily environment.  Moreover, the appellant has not 
contended or demonstrated that he has a visual impairment to 
the extent that he is blind or nearly blind, or that he is a 
patient living in a nursing home.
As noted above, the criteria for regular aid and attendance 
contemplate the need for regular personal health care 
services.  The evidence of record simply does not show that 
the appellant's service-connected bilateral hearing loss 
disability debilitates him to the extent that he requires the 
regular aid and attendance of another person as specified by 
the criteria in 38 C.F.R. §§ 3.351(b), (c), 3.352(a).  
Accordingly, the appellant does not qualify for an increased 
rate of compensation based on the need for regular aid and 
attendance.

Further, for consideration of increased compensation at the 
housebound rate, the appellant must have a single service-
connected disability rated as 100 percent disabling and have 
either additional service-connected disabilities 
independently rated as 60 percent disabling (not relevant 
here in light of his single service-connected disability for 
hearing loss) or status as being permanently housebound by 
reason of service-connected disability.  38 C.F.R. 
§ 3.350(i).  It is clear from the record that the appellant's 
bilateral hearing loss disability falls far short of the 
level of impairment to support a 100 percent rating under the 
schedular criteria.  Hence, he does not have a single 
service-connected disability rated as 100 percent disabling.  
In addition, it is simply not corroborated by any objective 
lay or medical evidence that he is "substantially" confined 
to his home and immediate premises due to his service-
connected bilateral hearing loss disability to such an extent 
that it is reasonably certain that his resultant confinement 
due to this disability will continue through his lifetime.  
The medical reports in the file are equivocal in this regard, 
as none of these records document that he is permanently 
housebound by reason of his service-connected hearing loss.  
It must be shown by competent evidence that he is 
"permanently housebound" due to a service-connected 
disability, and in this case, the evidence which the Board 
finds more probative to address this finding than his 
pleadings offered in connection with this appeal fails to 
establish that he is, in fact, housebound for compensation 
purposes.  Accordingly, the appellant does not qualify for 
payment of an increased rate of compensation based on 
housebound status.

As the Board has found a preponderance of the relevant 
evidence to be against this claim, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 C.F.R. § 3.102 (2000).

IV.  Veterans Claims Assistance Act of 2000

With respect to the claims addressed above in this decision, 
the Board finds that notwithstanding the recent amendments to 
title 38 of the U. S. Code enacted by the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-98 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103 and 5103A), no undue prejudice to the 
appellant is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Regarding the 
"duty to notify," the Board finds that the RO's 
development/notice letters, rating decision and statement of 
the case furnished to the appellant and his representative in 
connection with this appeal provided sufficient notice of the 
kind of information he would need to substantiate his claim 
for the benefits sought.  Furthermore, with respect to the 
duty to assist, there is no indication from the appellant 
that there is any outstanding evidence which would be 
specifically relevant to the issues on appeal.  A remand to 
obtain the past treatment records and/or Social Security 
Administration records is not deemed necessary in light of 
the fact that recently dated examination reports are more 
probative to the question of whether he is entitled to an 
increased level disability compensation based on the specific 
criteria set forth by law and regulations, as fully discussed 
above.

Accordingly, further delay to obtain additional evidence for 
what is clearly a factually and legally meritless appeal is 
not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  For these reasons, the Board 
finds that VA has satisfied its duties to inform and assist 
the appellant in this case, and therefore, further 
development and further expending of VA's resources in this 
particular case is not warranted.


ORDER

An increased rating for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.

Entitlement to an increased rate of compensation by reason of 
the need for regular aid and attendance of another person 
and/or by reason of being housebound is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


